DETAILED ACTION
Allowable Subject Matter
1.	Claims 20-35 are allowed.
	The closest prior art of recorded: 
Mori et al. (US 20140181754) teaches three-dimensional database is an element of anatomy. The three-dimensional atlas includes images such as magnetic resonance imaging (MRI) images, histology images, PET-scan images, and CAT-scan images; and selecting a label on the computerized user interface corresponding to an area of the three-dimensional atlas of the entity. The method also includes entering a query into the computerized user interface related to the label corresponding to the area of the three-dimensional atlas.
Fukunaga (US 6346940) teaches an image processing system displaying an endoscopic image of a three-dimensional object from a desired viewpoint position and view direction. A three-dimensional model preparation unit prepares a three-dimensional model of the object and an endoscopic image preparation unit prepares a first image of the three-dimensional model as viewed from the viewpoint position and view direction. A simulated endoscopic examination of a virtual subject can be realized by permitting an operator to change the viewpoint position and view direction to coincide with the movement of a virtual endoscope.
Mori and Fukunaga do not discloses converting medical image data into three-dimensional polygon data having segments by computer execution of the medical information virtual reality program; tagging three-dimensional polygon data or segments thereof by computer execution of the medical information virtual reality program; associating three-dimensional polygon data with an arbitrary world coordinate position by computer execution of the medical information virtual reality program; and associating time-series data recorded with a user's motion in a virtual reality space by computer execution of the medical information virtual reality program, based on the three-dimensional polygon data and changes of the virtual reality space based on the motion, with time-series data of three- dimensional polygon data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641